Exhibit 10.6

AMENDMENT NO. 3
AMENDMENT NO. 3, dated as of May 8, 2015 (this “Amendment”), to the Credit
Agreement dated as of January 31, 2012 (as amended by Amendment No. 1, dated as
of February 21, 2013, by Amendment No. 2, dated as of September 3, 2014 and as
further amended, supplemented, amended and restated or otherwise modified from
time to time) (the “Credit Agreement”) among PRESTIGE BRANDS HOLDINGS, INC., a
Delaware corporation (“Holdings”), PRESTIGE BRANDS, INC., a Delaware corporation
(the “Borrower”), the other Guarantors from time to time party thereto, each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), CITIBANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and the other Agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
WHEREAS, Section 2.15 of the Credit Agreement permits the Borrower to obtain
Credit Agreement Refinancing Indebtedness from one or more Additional
Refinancing Lenders pursuant to a Refinancing Amendment;
WHEREAS, the Borrower desires to incur Permitted First Priority Refinancing Debt
as a Refinancing Series of Credit Agreement Refinancing Indebtedness
constituting a new Class under the Credit Agreement, which Permitted First
Priority Refinancing Debt will be referred to as the Term B-3 Loans, which Term
B-3 Loans shall have identical terms with and the same rights and obligations
under the Loan Documents as the Term B-1 Loans and the Term B-2 Loans and will
be in the same aggregate principal amount as the total of the Term B-1 Loans and
Term B-2 Loans, except in each case as such terms are amended hereby;
WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) and checks “Cashless
Settlement Option” on such Consent shall be deemed, upon effectiveness of this
Amendment, to have exchanged all (or such lesser amount allocated to it by the
Arrangers) of its Term Loans for Term B-3 Loans, and such Lender shall
thereafter become a Term B-3 Lender;
WHEREAS, each Person (in such Person’s capacity as an Additional Refinancing
Lender) that executes and delivers a joinder to this Amendment substantially in
the form of Exhibit B hereto (a “Joinder”) as an Additional Term B-3 Lender will
make Term B-3 Loans in the amount set forth on the signature page of such
Person’s Joinder on the effective date of this Amendment to the Borrower, the
proceeds of which will be used by the Borrower to repay in full the outstanding
principal amount of Non-Exchanged Term Loans (as defined herein);
WHEREAS, the Borrower, the Lenders delivering Consents hereto and the Additional
Term B-3 Lender (constituting the Required Lenders as of the Amendment No. 3




--------------------------------------------------------------------------------



Effective Date) hereby agree to make the amendments and waivers to the Credit
Agreement set forth in Section 4 immediately following the occurrence of the
Amendment No. 3 Effective Date;
WHEREAS, the Borrower shall pay to each Term Lender immediately prior to the
effectiveness of this Amendment all accrued and unpaid interest on its Term
Loans to, but not including, the Amendment No. 3 Effective Date;
WHEREAS, Holdings has engaged each of (i) Barclays Bank PLC and Citigroup Global
Markets Inc. to act as joint lead arrangers hereunder (collectively, in such
capacities, the “Amendment No. 3 Joint Lead Arrangers”), (ii) Barclays Bank PLC,
Citigroup Global Markets Inc., Morgan Stanley Senior Funding, Inc., RBC Capital
Markets and Deutsche Bank Securities, Inc. to act as joint lead bookrunners
hereunder (collectively, in such capacities, the “Amendment No. 3 Joint Lead
Bookrunners”), (iii) Barclays Bank PLC to act as syndication agent hereunder (in
such capacity, the “Amendment No. 3 Syndication Agent”) and (iv) Morgan Stanley
Senior Funding, Inc., RBC Capital Markets and Deutsche Bank Securities, Inc. to
act as documentation agents hereunder (collectively, in such capacities, the
“Amendment No. 3 Documentation Agents”);
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments and Consents.
Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended or consented to as follows:
(a)The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Additional Term B-3 Commitment” means, with respect to any Person, the
commitment of such Person to make an Additional Term B-3 Loan on the Amendment
No. 3 Effective Date, in the amount set forth on the joinder agreement of such
Additional Term B-3 Lender to Amendment No. 3. The aggregate amount of the
Additional Term B-3 Commitments of all such Persons shall equal the outstanding
aggregate principal amount of Non-Exchanged Term Loans.
“Additional Term B-3 Lender” means a Person with an Additional Term B-3
Commitment to make Additional Term B-3 Loans to the Borrower on the Amendment
No. 3 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.
“Additional Term B-3 Loan” means a Loan that is made pursuant to Section
2.01(d)(ii) of the Credit Agreement on the Amendment No. 3 Effective Date.

2

--------------------------------------------------------------------------------



“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of May 8,
2015.
“Amendment No. 3 Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc.
“Amendment No. 3 Effective Date” means May 8, 2015, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 3 are satisfied.
“Exchanged Term Loans” means each Term B-1 Loan (or portion thereof) and Term
B-2 Loan (or portion thereof) as to which the Lender thereof has consented
pursuant to a Consent (as defined in Amendment No. 3) to exchange into a Term
B-3 Loan via cashless settlement and the Amendment No. 3 Arrangers have
allocated into a Term B-3 Loan. The aggregate principal amount of Exchanged Term
Loans on the Amendment No. 3 Effective Date is $691,183,716.79.
“Non-Exchanged Term Loan” means each Term B-1 Loan (or portion thereof) and each
Term B-2 Loan (or portion thereof) other than an Exchanged Term Loan. The
aggregate principal amount of Non-Exchanged Term Loans on the Amendment No. 3
Effective Date is $161,316,283.23.
“Term B-3 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B-1 Loans
(or such lesser amount allocated to it by the Amendment No. 3 Arrangers) and
Term B-2 Loans (or such lesser amount allocated to it by the Amendment No. 3
Arrangers) for a principal amount of Term B-3 Loans equal to such entire
principal amount (or such lesser amount) on the Amendment No. 3 Effective Date.
For the avoidance of doubt, the Term B-3 Commitments constitute Refinancing Term
Commitments.
“Term B-3 Lender” means a Person holding a Term B-3 Loan from time to time.
“Term B-3 Loan” means, collectively: (i) each Exchanged Term Loan and (ii) from
and after the making thereof pursuant to Section 2.01(d)(ii), each Additional
Term B-3 Loan. For the avoidance of doubt, the Term B-3 Loans constitute
Refinancing Term Loans.
(b)The definition of “Agreement” in Section 1.01 of the Credit Agreement is
hereby amended by adding deleting “and Amendment No. 2 and” and replacing it
with “, Amendment No. 2. and Amendment No. 3 and”
(c)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

3

--------------------------------------------------------------------------------



“Applicable Rate” means a percentage per annum equal to (A) for Eurocurrency
Rate Loans 2.75% and (B) for Base Rate Loans, 1.75%  
(d)The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by deleting “2.00%” in the proviso to the first sentence thereof
and replacing it with “1.75%”.
(e)The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended by adding (i) “Term B-3 Commitments,” after each instance of “Term B-2
Commitments,” and (ii) “Term B-3 Loans,” after “Term B-2 Loans,” appears
therein.
(f)The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Commitment,” after “Term B-2 Commitment,
”appears therein.
(g)The definition of “Eurocurrency Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting “1.00%” in the proviso and replacing it with
“0.75%”.
(h)The definition of “Facility” in Section 1.01 of the Credit Agreement is
hereby amended by is hereby amended by adding “Term B-3 Loans,” after “Term B-2
Loans,” appears therein.
(i)The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Maturity Date” means (i) with respect to the Term B-3 Loans, the seventh
anniversary of the Amendment No. 2 Effective Date; (ii) with respect to any
tranche of Extended Term Loans, the final maturity date as specified in the
applicable Term Loan Extension Request accepted by the respective Lender or
Lenders, (iii) with respect to any Other Term Loans, the final maturity date as
specified in the applicable Refinancing Amendment and (iv) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided that, in each case, if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.
(j)The definition of “Permitted Ratio Debt” in Section 1.01 of the Credit
Agreement is hereby amended by replacing each instance of “Amendment No. 2
Effective Date” with “Amendment No. 3 Effective Date.”
(k)The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

4

--------------------------------------------------------------------------------



“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-3 Loans with the incurrence by
Holdings, the Borrower or any Subsidiary of any new or replacement tranche of
term loans having an effective yield (with the comparative determinations to be
made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurocurrency Rate (other than due to the last proviso of
the definition thereof)) that is less than the effective yield (as determined by
the Administrative Agent on the same basis) of such Term B-3 Loans so repaid,
refinanced, substituted or replaced (excluding any new or replacement term loans
incurred in connection with a Change of Control), including without limitation,
as may be effected through any amendment to this Agreement relating to the
interest rate for, or weighted average yield of, such Term B-3 Loans or the
incurrence of any Replacement Term Loans or Refinancing Term Loans.
(l)The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by adding “Term B-3 Loan,” after “Term B-2 Loan,”.
(m)Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (d) to such Section:
“(d)    (i) Subject to the terms and conditions hereof and of Amendment No. 3,
each Term Lender severally agrees to exchange its Exchanged Term Loans for a
like principal amount of Term B-3 Loans on the Amendment No. 3 Effective Date,
and hereby authorizes and instructs the Administrative Agent to delete its entry
for such Term Lender’s Term B-1 Loans and/or Term B-2 Loans, as applicable, in
the Register and substitute such entry with such Term B-3 Loans of such Term
Lender.
(ii) Subject to the terms and conditions hereof and of Amendment No. 3, each
Additional Term B-3 Lender severally agrees to make an Additional Term B-3 Loan
to the Borrower on the Amendment No. 3 Effective Date in the principal amount
equal to its Additional Term B-3 Commitment on the Amendment No. 3 Effective
Date. The Borrower shall prepay the Non-Exchanged Term Loans with a like amount
of the gross proceeds of the Additional Term B-3 Loans, concurrently with the
receipt thereof.
(iii) The Borrower shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 3 all accrued and unpaid

5

--------------------------------------------------------------------------------



interest on the Term Loans to, but not including, the Amendment No. 3 Effective
Date on such Amendment No. 3 Effective Date.
(iv) The Term B-3 Loans shall have the same terms as the Term B-1 Loans and Term
B-2 Loans as set forth in the Credit Agreement and Loan Documents before giving
effect to Amendment No. 3, except as modified by Amendment No. 3; it being
understood that the Term B-3 Loans (and all principal, interest and other
amounts in respect thereof) will constitute “Obligations” under the Credit
Agreement and the other Loan Documents and shall have the same rights and
obligations under the Credit Agreement and Loan Documents as the Term B-1 Loans
and Term B-2 prior to the Amendment No. 3 Effective Date.”
(n)Sections 2.05(a)(iv) and 2.05(b)(v)(B) of the Credit Agreement shall hereby
be amended by adding “or the Amendment No. 3 Effective Date” after each instance
of “Amendment No. 1 Effective Date”.
(o)Section 2.05(a)(vi) of the Credit Agreement is hereby amended and restated
with the following:
“(vi) Notwithstanding the foregoing, in the event that, on or prior to the six
month anniversary after the Amendment No. 3 Effective Date, the Borrower (x)
prepays, refinances, substitutes or replaces any Term B-3 Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Term B-3
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B-3 Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.”
(p)Section 2.06 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:
“The Term B-3 Commitment of each Additional Term B-3 Lender shall be
automatically terminated on the Amendment No. 3 Effective Date upon the
borrowing of the Additional Term B-3 Loans on such date.”
(q)Section 2.07 of the Credit Agreement is hereby amended by (i) replacing each
instance of (x)“Term B-1 Loans” appearing in clause (a) therein with “Term B-3
Loans”

6

--------------------------------------------------------------------------------



and (y) “Closing Date” appearing in clause (a) therein with “Amendment No. 3
Effective Date” and (ii) clause (b) of Section 2.07 is hereby deleted it in its
entirety.
(r)Section 6.15 of the Credit Agreement is hereby amended by replacing “Term B-1
Loans and Term B-2 Loans” appearing therein with “Term B-3 Loans”.
(s)Section 7.10 of the Credit Agreement is hereby amended by adding the
following as a new paragraph to such Section:
“Use the proceeds of all Term B-3 Loans for any purpose other than to refinance
the Term B-1 Loans and Term B-2 Loans.”
(t)Section 10.07(b)(i)(A) of the Credit Agreement is hereby amended by deleting
the word “or” prior to clause (v) of the proviso of such section and replacing
it with a comma and adding immediately prior to the semicolon therein “or (vi)
prior to the date that is 90 days after the Amendment No. 3 Effective Date,
assignments made by the Additional Term B-3 Lender or any of its affiliates in
connection with the primary allocation of the Term B-3 Loans”.
(a)    Section 10.07(b)(i)(B) of the Credit Agreement is hereby amended by
deleting the word “or” prior to clause (ii) of the proviso of such section and
replacing it with a comma and adding immediately prior to the period therein “or
(iii) prior to the date that is 90 days after the Amendment No. 3 Effective
Date, assignments made by the Additional Term B-3 Lender or any of its
affiliates in connection with the primary allocation of the Term B-3 Loans”.
(b)    Section 10.07(b)(ii)(C) of the Credit Agreement is hereby amended by
adding the following at the end of such section “; provided further that the
requirements of this Section 10.07(b)(ii)(C) shall not apply to assignments made
by the Additional Term B-3 Lender or any of its affiliates prior to the date
that is 90 days after the Amendment No. 3 Effective Date in connection with the
primary allocation of the Term B-3 Loans.”
(c)    After giving effect to the other amendments and waivers set forth in this
Amendment, all references to “Term B-1 Loan,” (but not Additional Term B-1 Loan)
“Term B-2 Loan,” “Term B-1 Commitment” (but not Additional Term B-1 Commitment)
and “Term B-2 Commitment” in the Credit Agreement and the Loan Documents shall
be deemed to be references to “Term B-3 Loan” and “Term B-3 Commitment,”
respectively (other than any such references contained in (i) the introductory
paragraphs to the Credit Agreement, (ii) in the following definitions:
“Additional Term B-1 Commitment”, “Additional Term B-1 Lender”, “Additional Term
B-1 Loan”, “Class”, “Exchanged Term B Loans”, “Facility”, “Term B-1 Commitment”,
“Term B-1 Lender”, “Term B-1 Loan”, “Term B-2 Commitment”, “Term B-2 Lender”,
“Term B-2 Loan”, “Term Loan” and “Transactions”, (iii) Section 2.01(b) and (c),
(iv) Section 2.06, (v) Section 2.09(c), (vi) Section 7.10 and (vii) Section
10.07(b)(i)(A)(i)(y); provided that instances in which “Term B-3” becomes
duplicative by operation of this clause (w), shall be interpreted as a singular
instance of “Term B-3” as the context may require).

7

--------------------------------------------------------------------------------



(d)    The Lenders delivering Consents hereto, the Additional Term B-3 Lender
and the Administrative Agent consent to an Interest Period beginning on the
Amendment No. 3 Effective Date and ending on May 31, 2015 in respect of the
Eurocurrency Rate Borrowing incurred on the Amendment No. 3 Effective Date under
the Term B-3 Loans.
Section 2.    Representations and Warranties.
The Borrower and each Subsidiary Guarantor represents and warrants to the
Lenders as of the date hereof and the Amendment No. 3 Effective Date that:
(a)    Before and after giving effect to this Amendment, the representations and
warranties of the Borrower and each Subsidiary Guarantor contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.
(b)    At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.
Section 3.    Conditions to Effectiveness.
This Amendment shall become effective (the “Amendment No. 3 Effective Date”) on
the date on which each of the following conditions is satisfied:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:
(1)    counterparts of this Amendment executed by (A) each Loan Party, (B) the
Administrative Agent and (C) the Additional Term B-3 Lender;
(2)    a Note executed by the Borrower in favor of each Lender requesting a Note
at least two (2) Business Days prior to the Amendment No. 3 Effective Date, if
any; and
(3)    an opinion of Kirkland & Ellis LLP, New York counsel to the Loan Parties,
dated the Amendment No. 3 Effective Date and addressed to each Amendment No. 3
Arranger, the Administrative Agent and the Lenders, substantially in the form
previously provided to the Administrative Agent;

8

--------------------------------------------------------------------------------



(4)    (A) a certificate as to the good standing of each Loan Party as of a
recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 3 Effective Date and certifying (I) to
the effect that (w) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative, certifying that such certificate or
articles of incorporation or organization have not been amended since the
Amendment No. 2 Effective Date, and that such certificate or articles are in
full force and effect, (x) attached thereto is a true and complete copy of the
by-laws or operating agreements of each Loan Party as in effect on the Amendment
No. 3 Effective Date, or in the alternative, certifying that such by-laws or
operating agreements have not been amended since the Amendment No. 2 Effective
Date and (y) attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors, board of managers or member, as the case may
be, of each Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, or in the alternative, certifying that such resoultions have not
been amended since the Amendment No. 2 Effective Date and (II) as to the
incumbency and specimen signature of each officer executing any Loan Document on
behalf of any Loan Party and signed by another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate pursuant
to this clause (B) or in the alternative, certifying that the incumbency and
specimen signature for each officer executing any Loan Document on behalf of any
Loan Party has not changed since the Amendment No. 2 Effective Date; and
(5)    a certificate signed by a Responsible Officer of the Borrower certifying
as to the satisfaction of the conditions set forth in paragraphs (e) and (f) of
this Section 3 and that the Term B-3 Loans meet the requirements and conditions
to be Refinancing Term Loans.
(b)    Receipt of Consents from Term Lenders and/or receipt of a Joinder
executed by one or more Additional Term B-3 Lenders such that the aggregate
principal amount of the Exchanged Term Loans plus the aggregate principal amount
of the Additional Term B-3 Commitments shall equal the aggregate principal
amount of the outstanding Term B-1 Loans and Term B-2 Loans immediately prior to
the effectiveness of this Amendment.
(c)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Term Lenders immediately prior to the Amendment No. 3 Effective
Date, all

9

--------------------------------------------------------------------------------



accrued and unpaid interest on the Term B-1 Loans and Term B-2 Loans to, but not
including, the Amendment No. 3 Effective Date on the Amendment No. 3 Effective
Date.
(d)    All fees and expenses due to the Administrative Agent, the Amendment No.
3 Arrangers and the Lenders (including, without limitation, pursuant to Section
5 hereof) required to be paid on the Amendment No. 3 Effective Date shall have
been paid.
(e)    Other than those that shall be waived pursuant to the first sentence of
Section 4, no Default shall exist, or would result from the Amendment and
related Credit Extension or from the application of the proceeds therefrom.
(f)    The representations and warranties of the Borrower and each Subsidiary
Guarantor contained in Article V of the Credit Agreement and Section 2 of this
Amendment or any other Loan Document shall be true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.
(g)    To the extent reasonably requested by an Additional Term B-3 Lender in
writing not less than five (5) Business Days prior to the Amendment No. 3
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
(h)    The Administrative Agent shall have received a Committed Loan Notice not
later than 1:00 p.m. (New York time) on the Business Day prior to the date of
the proposed Credit Extension.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 3 Effective Date and such notice shall be conclusive and binding.
Section 4.    Amendments and Waivers.
The Borrower, the Administrative Agent and the Required Lenders (immediately
after giving effect to the Amendment No. 3 Effective Date) hereby agree to the
following amendments and waivers to the Credit Agreement that will be effective
immediately after giving effect to the Amendment No. 3 Effective Date:

10

--------------------------------------------------------------------------------



(i)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting “British Bankers Association LIBOR
Rate (“BBA LIBOR”)” and replacing it with “ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”)” and (ii) replacing each remaining instance of “BBA
LIBOR” appearing in such definition with “ICE LIBOR”.
(ii)    Section 2.14(d)(v) is hereby amended by replacing each instance of
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date”.
(iii)    Section 2.14(d)(v)(B) is hereby amended to add, after “ABL Facility”
appears in that clause (B), the following: “after the Amendment No. 3 Effective
Date”.
(iv)    Section 2.14(e)(iii) is hereby amended as follows by: (a) adding “Term”
between “Incremental” and “Loans” in the lone instance of “Incremental Loans”
appearing therein, (b) replacing each instance of “Term Loans” and “Term Loan”
appearing therein (other than instances involving “Incremental Term Loan” or
“Incremental Term Loans”) with “Term B-3 Loans” and “Term B-3 Loan” respectively
and (c) replacing “1.00%” and “2.00%” appearing therein with “0.75%” and “1.75%”
respectively.
(v)    Section 7.01(b) is hereby amended by replacing each instance of (i)
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date” and (ii)
“Amendment No. 2” with “Amendment No. 3”.
(vi)    Section 7.02(f) is hereby amended by replacing each instance of (i)
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date” and (ii)
“Amendment No. 2” with “Amendment No. 3”.
(vii)    Section 7.03(b) is hereby amended by replacing each instance of (i)
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date” and (ii)
“Amendment No. 2” with “Amendment No. 3”.
(viii)    Section 7.08(j) is hereby amended by replacing each instance of (i)
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date” and (ii)
“Amendment No. 2” with “Amendment No. 3”.
(ix)    7.09(b)(i) is hereby amended by replacing each instance of (i)
“Amendment No. 2 Effective Date” with “Amendment No. 3 Effective Date” and (ii)
“Amendment No. 2” with “Amendment No. 3”.
(x)    Section 7.11(a) of the Credit Agreement shall be amended by (A) deleting
“and thereafter” from the last row of the table in such Section and (B) adding
at

11

--------------------------------------------------------------------------------



the bottom of such table a new row that states under (I) “Fiscal Year Ending”
the following: “After March 31, 2019” and (II) each of “First Quarter”, “Second
Quarter” “Third Quarter” and “Fourth Quarter” the following: “3.75:1.00”.
(xi)    Section 7.11(b) of the Credit Agreement shall be amended by (A) deleting
“and thereafter” from the last row of the table in such Section and (B) adding
at the bottom of such table a new row that states under (I) “Fiscal Year Ending”
the following: “After March 31, 2018” and (II) each of “First Quarter”, “Second
Quarter” “Third Quarter” and “Fourth Quarter” the following: “3.50:1.00”.
(xii)    Schedules 7.01, 7.02, 7.03, 7.08 and 7.09 attached hereto shall replace
in their entirety Sections 7.01(b), 7.02(f), 7.03(b), 7.08 and 7.09 of the
Confidential Disclosure Letter.
(xiii)    Exhibit E-1 of the Credit Agreement shall be amended and restated in
the form of Exhibit C attached hereto.
(xiv)    Immediately after giving effect to the making of the Term B-3 Loans,
the Required Lenders and Administrative Agent waive any Default or Event of
Default solely arising from (i) the failure of the Borrower to deliver, in
respect of the prepayment of the Term B-2 Loans and Term B-1 Loans occurring on
the Amendment No. 3 Effective Date, a Prepayment Notice pursuant to Section 2.05
of the Credit Agreement, (ii) payment of any breakage loss or expense under
Section 3.05 of the Credit Agreement in connection with the exchange of Term B-1
and B-2 Loans into Term B-3 Loans and (iii) the Borrower’s failure to deliver,
on the Amendment No. 3 Effective Date with respect to the borrowing on that day
of the Term B-3 Loans, a Committed Loan Notice pursuant to Section 4.02 of the
Credit Agreement not later than the time specified in Section 2.02(a) of the
Credit Agreement.
Section 5.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent and the Amendment No.
3 Arrangers.
Section 6.    Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by

12

--------------------------------------------------------------------------------



facsimile transmission or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
Section 7.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
Section 8.    Headings.
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
Section 9.    Reaffirmation.
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-3 Loans
hereunder) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Term B-3 Loans hereunder) pursuant to the Collateral Documents.
Section 10.    Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. For the avoidance of doubt, on and after the
Amendment No. 3 Effective Date, this Amendment shall for all purposes constitute
a Refinancing Amendment and Loan Document.
Section 11.    FATCA.
The Borrower, the Administrative Agent and the Lenders shall treat all of the
Term B-3 Loans issued on the Amendment No. 3 Effective Date, including any Term
B-3 Loans issued in exchange for Exchanged Term Loans, as one fungible tranche
for U.S. federal (and all

13

--------------------------------------------------------------------------------



applicable state and local) income tax purposes. For purposes of determining
withholding Taxes imposed under FATCA, including any FATCA-related compliance of
any Person with Section 3.01(e) of the Credit Agreement, from and after the
Amendment No. 3 Effective Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Borrower and the Administrative
Agent to treat) the Term B-3 Loans as not being “grandfathered obligations”
within the meaning of Treasury Regulation Sections 1.1471-2(b)(2) and
1.1471-2T(b)(2).



14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
PRESTIGE BRANDS HOLDINGS, INC.,
as Holdings and a Guarantor
By:    /s/ Ronald M. Lombardi    
    Name:    Ronald M. Lombardi
    Title:    Chief Financial Officer and Treasurer
PRESTIGE BRANDS, INC.,
as Borrower
By:    /s/ Ronald M. Lombardi    
    Name:    Ronald M. Lombardi
    Title:    Chief Financial Officer and Treasurer
BLACKSMITH BRANDS, INC.
INSIGHT PHARMACEUTICALS CORPORATION
INSIGHT PHARMACEUTICALS LLC
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTS INC.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
PRESTIGE SERVICES CORP.
THE CUTEX COMPANY
THE SPIC AND SPAN COMPANY,
as Subsidiary Guarantors


By:
/s/ Ronald M. Lombardi        
    Name:    Ronald M. Lombardi
    Title:    Chief Financial Officer





--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent
By:    /s/ Caesar Wyszomirski    
    Name: Caesar Wyszomirski
    Title: Vice President



2

--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 3
CONSENT TO AMENDMENT NO. 3 (this “Consent”) to Amendment No. 3 (“Amendment”) to
that certain Credit Agreement, dated as of January 31, 2012 (as amended by
Amendment No. 1, dated as of February 21, 2013 and by Amendment No. 2, dated as
of September 3, 2014, the “Credit Agreement”), by and among PRESTIGE BRANDS
HOLDINGS, INC., a Delaware corporation (“Holdings”), PRESTIGE BRANDS, INC., a
Delaware corporation (the “Borrower”), the other Guarantors from time to time
party thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), CITIBANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and the other Agents named
therein. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Existing Term Lenders
The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):
Cashless Settlement Option
to convert 100% of the outstanding principal amount of the Term Loan(s) held by
such Lender (or such lesser amount allocated to such Lender by the Amendment No.
3 Arrangers) into a Term B-3 Loan in a like principal amount.
Post-Closing Settlement Option
to have 100% of the outstanding principal amount of the Term Loan(s) held by
such Lender prepaid on the Amendment No. 3 Effective Date and purchase by
assignment a principal amount of Term B-3 Loans committed to separately by the
undersigned (or such lesser amount allocated to such Lender by the Amendment No.
3 Arrangers).
Current Holding Amount:    Term Loan B-1: $________________


Term Loan B-2:     $________________    
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
________________________________________,
as a Lender (type name of the legal entity)
By:    ___________________________________
Name:    
Title:    

[Consent to Amendment No. 3]

--------------------------------------------------------------------------------

EXHIBIT A

If a second signature is necessary:
By:    ___________________________________
Name:    
Title:



[Consent to Amendment No. 3]

--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of May 8, 2015(this “Agreement”), by and among
[ADDITIONAL TERM B-3 LENDER] (each, an “Additional Term B-3 Lender” and,
collectively, the “Additional Term B-3 Lenders”), PRESTIGE BRANDS, INC. (the
“Borrower”), and CITIBANK, N.A. (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
31, 2012 (and amended by Amendment No. 1 dated as of February 21, 2013 and
Amendment No. 2, dated as of September 3, 2014) and amended by Amendment No. 3,
dated as of May 8, 2015 (“Amendment No. 3”) (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among PRESTIGE BRANDS HOLDINGS, INC., a Delaware
corporation (“Holdings”), the Borrower, the other Guarantors from time to time
party thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), CITIBANK, N.A., as Administrative Agent
and the other Agents named therein (capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement
or Amendment No. 3, as applicable);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers desire to establish Refinancing Term Commitments that it shall
designate as Additional Term B-3 Commitments with existing Term Lenders and/or
Additional Term B-3 Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-3 Lenders shall become Lenders pursuant to one or more Joinders;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term B-3 Lender hereby agrees to provide the Additional Term B-3
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(d) of the Credit Agreement. The Additional Term B-3
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents. For the avoidance of doubt, each
Additional Term B-3 Lender hereby consents to Amendment No.3 to the Credit
Agreement.




--------------------------------------------------------------------------------




Each Additional Term B-3 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term B-3 Commitments provided pursuant
to this Agreement shall constitute Term B-3 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. Each Additional Term
B-3 Lender hereby agrees to make an Additional Term B-3 Loan to the Borrower in
an amount equal to its Additional Term B-3 Commitment on the Amendment No. 3
Effective Date in accordance with Section 2.01(d) of the Credit Agreement.
Each Additional Term B-3 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Additional Term B-3 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-3 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-3 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-3 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 3 Effective Date.
For each Additional Term B-3 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-3 Lender
may be required to deliver to the Administrative Agent pursuant to Section
3.01(a) of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and

B-2

--------------------------------------------------------------------------------




supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

B-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.
[NAME OF ADDITIONAL TERM B-3 LENDER]
By:____________________________________
Name:
Title:
If a second signature is necessary:
By:___________________________________
Name:
Title:
Additional Term B-3 Commitments:
$_________________________________
PRESTIGE BRANDS, INC.
By:________________________________
Name:
Title:

B-4

--------------------------------------------------------------------------------




Accepted:

CITIBANK, N.A.,
as Administrative Agent
By:
    
Name:
Title:


B-5

--------------------------------------------------------------------------------

EXHIBIT C

Amended and Restated Form of Assignment & Assumption
[See Attached]






--------------------------------------------------------------------------------




FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


_________________________
1 
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 
Select as appropriate.

4 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.




CG&R Draft        

--------------------------------------------------------------------------------






1.
Assignor[s]:
_________________________________
 
 
_________________________________
2.
Assignee[s]:
_________________________________
 
 
_________________________________
 
[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]
3.
Affiliate Status:
 



4.
Borrower:
Prestige Brands, Inc.
5.
Administrative Agent:
Citibank, N.A., including any successor thereto, as the administrative agent
under the Credit Agreement
6.
Credit Agreement:
The Credit Agreement, dated as of January 31, 2012 (as amended by Amendment No.
1, dated as of February 21, 2013, by Amendment No. 2, dated as of September 3,
2014 and by Amendment No. 3, dated as of May 8, 2015), among Prestige Brands
Holdings, Inc., a Delaware corporation, Prestige Brands, Inc., a Delaware
corporation (the “Borrower”), the other Guarantors party thereto, the Lenders
from time to time party thereto, Citibank, N.A., as Administrative Agent and the
other parties from time to time party thereto
7.
Assigned Interest:
 






CG&R Draft        

--------------------------------------------------------------------------------




Assign- or[s]5
Assignee[s]6
Facility
Assigned7
Aggregate
Amount of
Commitment/Loans
for all Lenders8
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans9
CUSIP
Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 



[8.
Trade Date:
__________________]



Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




_________________________
5  
List each Assignor, as appropriate.

6 
List each Assignee, as appropriate.

7 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement

that are being assigned under this Assignment and Assumption (e.g. “Term B-3
Loans”, “Other Term Loans”, “Extended Term Loans”, etc.).


8 Amounts in this column and in the column immediately to the right to be
adjusted by the
counter-parties to take into account any payments or prepayments made between
the Trade Date and the Effective Date.


9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





CG&R Draft        

--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    ________________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:    _______________________________
Name:
Title:
[Consented to and] 11Accepted:
CITIBANK, N.A., as Administrative Agent
By:        
    Name:
    Title:


[Consented to]: 12 
PRESTIGE BRANDS, INC.
By:        
    Name:
    Title:




______________________
11  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



12 
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.






CG&R Draft        